UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AM ERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against- Q10CR2F|
SAMUEL TURNER,
Defendant(s).
Xx

 

Defendant SAMUEL TURNER hereby voluntarily consents to participate in the following
proceeding via videoconferencing or teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

_X_ Guilty Plea/Change of Plea Hearing

Marrenee Lowa LT
Defendant's Signature

SAMUEL TURNER DEVERAUX CANNICK
Print Defendant's Name Print Counsel’s Name

  

 

endant’s Counsel's Signature

This proceeding was conducted by reliable video or telephone conferencing technology.

shale Ghee Ae

Date fae/U.S. Magistrate Judge

 

 
